Title: To Benjamin Franklin from Jacob Rieger, 10 October 1778
From: Rieger, Jacob
To: Franklin, Benjamin


Honored Sir
Heidelberg Octr. 10th. 1778
According to your request I have taken the liberty in writeing to you haveing enclosd five letters directed to the care Mr. Parr a particular friend of mine in Philadelphia. As my business oblidges me to tarry longer here then I first expected, and anxious that my friends should hear from me, I have taken this liberty of encloseing them to your care and if oppurtunity offers, I shall be under many obligations you will take the trouble of transmitting them to America. I was sorry I had not the happiness in seeing you before my departure from Paris. I waited on you to take my leave, but you had gone to Versailes. In regard of my object in comeing to this country which I informd you I am so far happy in hearing it is at interest and under the care of a wealthy Uncle, and I am assurd by my friends who I am with here, that it is undoubtedly secure. I am likewise happy to inform you that I am in this country amongst the midst of friends to our cause from the Lord to the Peasant. I have been examind through every garrison I pasd but found no interruption in my rout. I daily carry my uniform, acknowledge my rank and support the character of an American Officer. In general the Germans have had but a feint Idea of the Strengh of our country and for what our glorious opposition was for. Many have visited me and are anxious for going to America. The Elector left this last week for Bavaria where he succeeds the late deceasd Elector. Their appears to be a general discontent among the poeple here of the Protestant societies, about their rulers, who are chiefly of the Catholic Religion, which has made great partys, and seem to bear a great antipathy to each other particularly in this present war between the Emperor and King of Prussia, the former secretly praying for Prussian success, the other Emperial. As I now have given you a knowledge of my safe arrival and the disposition of the poeple in this part of the Globe towards us, I shall conclude not forgetting to return you many thanks for your friendly consul. I have the Honour to remaine with much respect your Honours most Obedient Humble Servant
Jacob Rieger
 
Addressed: The Hon. Benjamen Franklin Esqr / One of the Plenipotentionarys from / the United States—America / at the Court of France / Versailes
Endorsed: Dr Rieger from Heidelberg 10. 8bre. 1778.
